803 F.2d 718
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JACK D. COURTS, Petitioner-Appellantv.RONALD C. MARSHALL, SUPERINTENDENT, Respondent-Appellee.
No. 84-3773.
United States Court of Appeals, Sixth Circuit.
Sept. 25, 1986.

1
BEFORE:  MILBURN and BOGGS, Circuit Judges;  and EDWARDS, Senior Circuit Judge

ORDER

2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
In this action under 28 U.S.C. Sec.  2254, petitioner seeks federal habeas corpus relief from an Ohio state court murder conviction.  The district court dismissed the petition and plaintiff appealed.  On appeal, petitioner has filed an informal brief and a motion requesting appointment of appellate counsel.


4
Upon examination of the record, we agree with the district court that petitioner's claim of insufficient evidence, having been presented to the state courts, is properly the subject of a petition for habeas corpus.  However, we also agree with the district court that the state court findings concerning petitioner's intent to commit murder are unchallenged and dispositive.  We therefore affirm the district court's denial of the writ.


5
It appearing that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit, it is ORDERED that the motion for counsel be denied and the final order of the district court be AFFIRMED.